DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, it is unclear what the preamble of the claim is and where the body of the claim starts.  Is the preamble “A device having” or is the preamble “A device having a grid floor for accommodating young chicks in poultry rearing, comprising”?  Applicant should amend and confirm in order to clearly and accurately claim the limitations of the invention.  In order to further prosecution of the claims the preamble of the claim is being interpreted as “A device having a grid floor for accommodating young chicks in poultry rearing, comprising”.



Regarding claim 7, it is unclear what the preamble of the claim is and where the body of the claim starts.  Is the preamble “A housing arrangement for poultry rearing, having” or is the preamble “A housing arrangement for poultry rearing, having a device having a grid floor for accommodating young chicks in poultry rearing, comprising”?  Applicant should amend and confirm in order to clearly and accurately claim the limitations of the invention.  In order to further prosecution of the claims the preamble of the claim is being interpreted as “A housing arrangement for poultry rearing, having a device having a grid floor for accommodating young chicks in poultry rearing, comprising”.

Regarding claim 8, it is unclear what the preamble of the claim is and where the body of the claim starts.  Is the preamble “A poultry house having” or is the preamble “A poultry house having a device having a grid floor for accommodating young chicks in poultry rearing, comprising”?  Applicant should amend and confirm in order to clearly and accurately claim the limitations of the invention.  In order to further prosecution of the claims the preamble of the claim is being interpreted as “A poultry house having a device having a grid floor for accommodating young chicks in poultry rearing, comprising”.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huisinga (EP 3097778).

Regarding claim 1, Huisinga discloses a device having a grid floor for accommodating young chicks in poultry rearing, comprising a feed trough (30) having openings (48) in a side wall (40) and for the passage of feed.

Regarding claim 2, Huisinga discloses further comprising a scratching plate (32) or other underlay for catching the feed beneath an opening (48) in the feed trough (30).

Regarding claim 3, Huisinga discloses wherein the scratching plate (32) lies against the side wall (40) of the feed trough (30) without any distance between them.

Regarding claim 4, Huisinga discloses wherein the scratching plate (32) has a flat upper side (top surface of element 32) with protuberances (38).

Regarding claim 5, Huisinga discloses wherein the feed trough (30) is provided with a feed conveyor (wherein the feed conveyor is the tube structure of element 40 which allows feed 

Regarding claim 6, Huisinga discloses wherein the feed trough (30) is provided on its open upper side with a chick protective insert (the chick protective insert could be either the waste shield element 60 that is placed above the lower housing 10 before the upper housing 10 is placed on top which blocks the upper trough opening or the chick protective insert could be the upper housing 10 being placed on the lower housing 10 which blocks the upper opening of the trough, Fig. 5).

Regarding claim 7, Huisinga discloses a housing arrangement for poultry rearing, having a device having a grid floor for accommodating young chicks in poultry rearing, comprising a feed trough (30) having openings (48) in a side wall (40) and for the passage of feed.

Regarding claim 8, Huisinga discloses a poultry house having a device having a grid floor for accommodating young chicks in poultry rearing, comprising a feed trough (30) having openings (48) in a side wall (40) and for the passage of feed or having a housing arrangement (10) having a grid floor (20) for accommodating young chicks in poultry rearing, comprising a feed trough (30) having openings (48) in a side wall (40) and for the passage of feed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner lists referenced documents on PTO-892 because the references present .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/            Examiner, Art Unit 3642      

/MONICA L BARLOW/            Primary Examiner, Art Unit 3644